Stock Purchase Agreement


            THIS STOCK PURCHASE AGREEMENT ("Stock Agreement") is made and
entered into as of this 28th day of March 2008, (“Effective Date”) by and
between Joseph and Gionis, LLC ("J & G"), a California limited liability
corporation of the State of California, and CELSIUS, INC. a Nevada Corporation
located in the State of Florida and Celsius Holdings, Inc. a Nevada Corporation
located in the State of Florida (CELSIUS, INC. and Celsius Holdings, Inc. are
hereby referred to as “Celsius”); Celsius and J & G may be collectively referred
to as “parties”.


WHEREAS, J & G is the Celsius Exclusive Distributor for the Middle East as under
the Distribution Agreement between J & G and Celsius dated March 15, 2007 for
the product line of Celsius;


WHEREAS, Celsius is interested in obtaining financing for operations;


WHEREAS, J & G desires to assist Celsius with financing and distribution
internationally;


          NOW, THEREFORE, for and in consideration of the mutual promises set
forth herein and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties do hereby agree as follows:


I.           Respective Covenants and Promises


Both J & G and Celsius hereby agree to the following covenants and promises:


 
(A).
Immediately upon execution of this Stock Agreement, Celsius Holdings, Inc. shall
issue one-million (1,000,000) unregistered Celsius Holdings, Inc. shares of
common stock (“Common Stock”) to J & G for a total consideration of $100 (one
hundred dollars).



 
(B).
Immediately upon execution of this Stock Agreement, Celsius Holdings, Inc.
agrees to sell, and J & G agrees to buy, nine-million (9,000,000) of
unregistered Celsius Holdings, Inc. shares of Common Stock for a total price of
five-hundred thousand dollars ($500,000.00 USD);



 
(1).
J & G shall pay to Celsius one-hundred thousand dollars ($100,000.00) of the
total five-hundred thousand dollars ($500,000.00 USD) price for the nine-million
(9,000,000) unregistered Celsius Holdings, Inc. shares of Common Stock; the
remaining four-hundred thousand dollars ($400,000.00) shall be paid to Celsius
within seven (7) working days from Monday, March 31, 2008.

 
 
SH
 
SH
 
TJ
Celsius Holdings
 
Celsius
 
J & G

 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
 
(C).
Concurrent upon the occurrence of section I (B) supra ($500,000.00 USD stock
purchase) Celsius Holdings, Inc. agrees to immediately issue to J & G a warrant
with the right to purchase a total of seven-million (7,000,000) unregistered
Common Stock at an exercise price per share equal to 110% of Volume Weighted
Average Price (VWAP) for the prior five trading days from the effective date of
this Agreement; such warrant shall immediately vest and shall expire on the
anniversary date three (3) years from the effective date of this Stock
Agreement. Form of warrant shall be provided by Celsius and shall be attached as
exhibit A.



 
(D).
J & G shall additionally receive seven-hundred fifty-thousand (750,000)
unregistered shares of Celsius Holdings, Inc. common stock immediately upon the
occurrence of either (i) three increments of 250,000 shares each for every
$500,000 of Product purchased by J & G; or (ii) upon the common stock reaching
$0.45 (forty-five cents) or greater for a period of 5 trading days, whichever
occurs first.



 
(E).
Immediately upon the occurrence of section I (B) supra ($500,000.00 USD stock
purchase) Stephen C. Haley agrees, as a shareholder and/or as a member of the
Board of Directors of Celsius Inc. to vote for the affirmation or appointment of
a member of the J & G organization or their designee, as member of the Board of
Directors of the Celsius Holdings, Inc. in accordance with the By-laws thereof.



II.           General Provisions


Both J & G and Celsius hereby agree to the following general provisions:


 
(A).
Assignment.  This Stock Agreement may not be assigned by either party, in whole
or in part, except upon the mutual agreement of the parties which shall be
consented to in writing.



 
(B).
Governing Law and Venue.  This Stock Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Florida and
any pertinent and applicable federal law.



 
(C).
Notices.  Any notice under this Stock Agreement will be valid and effective only
if given by written instrument which is either personally delivered or delivered
via international overnight courier (e.g., Fed Ex or DHL), or delivered via
registered or certified mail, postage prepaid, return receipt requested
addressed as follows:



If to Celsius:                          Celsius, Inc.
Attn: Stephen C. Haley
140 NE 4th Avenue, Suite c
Delray Beach, Florida 33483
 
 
SH
 
SH
 
TJ
Celsius Holdings
 
Celsius
 
J & G

 
 
 
 
2

--------------------------------------------------------------------------------

 
 

 
With copy to:                        Baritz & Colman, LLP
1075 Broken Sound Parkway, NW, Suite 102
Boca Raton, Florida 33487
Attn: Neil S. Baritz


If to J & G:                              Joseph and Gionis, LLC
Attn: Dr. Thomas A. Gionis
4630 Campus Drive #200
Newport Beach, California 92660


Any notice, claim, demand, request or other communication given as provided
herein, if given personally or by international courier (Fed Ex. or DHL), will
be effective upon delivery; and, if given by mail, shall be effective upon
confirmation of the return receipt requested delivery date. Either party may
change the address at which it is to be given notice by giving written notice to
the other party as provided herein.


 
(D).
Entire Agreement.  This Stock Agreement sets forth the entire and final
agreement and understanding of the parties with respect to the subject matter of
this Stock Agreement. Any and all prior agreements or understandings, whether
written or oral, with respect to the subject matter of this Stock Agreement, are
hereby terminated, ab initio. Any terms or conditions which may be different
from, or in addition to those agreed to and set forth in this Stock Agreement,
are expressly objected to and will not be binding upon either party unless
mutually agreed to in writing.

 
 
(E).
Waiver. No waiver, forbearance or failure by any party of its right to enforce
any provision of this Stock Agreement will constitute a waive or estopel of such
party's right to enforce any other provision of this Stock Agreement or such
party's right to enforce such provision in the future.



 
(F).
Integration.  All recitals and exhibits referred to in this Stock Agreement are
an integral part of this Stock Agreement and are incorporated in this Stock
Agreement by this reference as though at this point are set forth in full.



 
(G).
Further Assurances.  Each party will do such further acts, including executing
and delivering additional agreements or instruments as the other may reasonably
require, to consummate, evidence or confirm the agreements contained in this
Stock Agreement.



 
(H).
Survival.  Upon any sale, merger, consolidation, acquisition or any other form
of reorganization of either CELSIUS, INC. or Celsius Holdings, Inc., this Stock
Agreement and the original Distribution Agreement of March 2007 shall survive
and remain valid, legally enforceable and effective in respect to each and every
of their provisions and terms.

 
 
SH
 
SH
 
TJ
Celsius Holdings
 
Celsius
 
J & G

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
 
(I).
Counterparts.  This Stock Agreement may be executed in separate counterparts,
each of which shall be deemed an original and, when executed separately or
together, shall constitute a single original instrument, effective in the same
manner as if the parties have executed one and the same instrument.



IN WITNESS WHEREOF, Celsius and J & G, by their respective duly authorized
officers or representatives, have executed and delivered this Stock Agreement on
the date first above written with the intent to be legally bound by this Stock
Agreement.


CELSIUS, INC.
JOSEPH AND GIONIS, LLC
By:___/s/ Stephen Haley_______
Stephen Haley, President/CEO
By:______/s/ Thomas A. Gionis_______
Dr. Thomas A. Gionis, President / CEO
Date:      3/27/08
Date:      3/27/08



Celsius Holdings, INC.
By:___/s/ Stephen Haley__________
Stephen Haley, President/CEO
Date:      3/27/08



 
 
Notary:
CHUNGHOON CHUN
 
COMM #1755973
/s/ Travis U Wolff
Notary Public * California
  
Orange County
Notary Public-State of Florida
Comm. Exp July 8, 2011
Travis U. Wolff
 
Commission # DD7740641
 
Expires  Dec. 10, 2011
 
BONDED THRU ATLANTIC BONDING CO, INC.
 


 
 
SH
 
SH
 
TJ
Celsius Holdings
 
Celsius
 
J & G

 
 

4
 